Citation Nr: 0900566	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction for the disability evaluation for 
residuals of prostate cancer with erectile dysfunction from 
100 percent to 40 percent, effective July 1, 2005, was 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and representative


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the veteran's disability 
evaluation for residuals of prostate cancer with erectile 
dysfunction from 100 percent to 40 percent, effective July 1, 
2005.

In July 2006, a hearing was held at the Cleveland RO before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.


FINDING OF FACT

The competent medical evidence of record shows no local 
recurrence or metastasis of the veteran's prostate cancer, 
and the predominant residuals involve voiding dysfunction.


CONCLUSION OF LAW

The criteria for the restoration of the veteran's 100 percent 
rating for residuals of prostate cancer with erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  It is noted, however, that this appeal stems from 
disagreement with a 38 C.F.R. § 3.105(e) reduction and is not 
based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements, which will be discussed in greater detail 
below.  See 38 C.F.R. § 3.105(e), (i) (2008).  For this 
reason, the Board concludes that the VCAA does not apply to 
the claim decided herein.

However, in the event that the Board is in error and VCAA 
applies under the circumstances of this case, the Board 
further concludes that any error in VA's compliance with the 
duties to notify and to assist are not prejudicial.  A 
November 2004 letter advised the veteran of the proposed 
reduction.  Following the April 2005 rating decision that 
reduced the disability evaluation, the veteran's claim was 
readjudicated by a Statement of the Case (SOC) dated May 
2006.  The SOC informed the veteran of the evidence necessary 
to support a higher rating, and the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  Additionally, the veteran was 
afforded the opportunity to testify in support of his claim 
at a July 2006 RO hearing.  The claims folder also contains 
the veteran's VA medical center (VAMC) and private treatment 
records, as well as  a report from an October 2004 VA 
genitourinary examination.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the November 2004 letter.  
The purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

The Board is cognizant that the veteran has submitted a 
notice of an award of disability benefits from the Social 
Security Administration (SSA).  However, the disabilities on 
which this award was based are listed, and they do not 
include the residuals of prostate cancer that are the subject 
of this decision.  Consequently, the Board concludes that the 
records of this agency are not relevant to the issue decided 
herein, and need not be obtained prior to rendering a 
decision.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2008).  A note 
to this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedures, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
six (6) months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, the rating will be based on 
residuals of the disorder, to include voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2008).

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the "benefit-of-the-doubt" doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

According to DC 7528, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated as follows: requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day (20 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  Id. 
 
Urinary frequency is rated as follows: daytime voiding 
interval between two and three hours, or awakening to void 
two times per night (10 percent); daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night (20 percent); and daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night (40 percent).  Id.  

The veteran contends that his residuals of prostate cancer 
with erectile dysfunction is severe enough to warrant a 
reinstatement of the prior rating.  (See Informal Hearing 
Presentation, December 2008.)  He further claims that medical 
treatment records indicate that he has a hernia that cannot 
be surgically treated due to his prostate condition and 
kidney stones.  Id.

As an initial matter, the Board notes that the RO complied 
with the procedural requirements of 38 C.F.R. § 3.105(e).  As 
previously stated, the veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and testify at a hearing in support of his claim.  
The reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2008).  The veteran has not asserted any non-
compliance with these provisions. 

Having concluded that the RO correctly followed the necessary 
procedures to reduce the veteran's 100 percent disability 
rating, the Board next turns to whether, based on the medical 
evidence of record, it was proper to do so.  

The Board first notes that because the veteran's 100 percent 
disability rating had not been in effect for at least five 
years at the time of the reduction, the provisions of 38 
C.F.R. § 3.344 (a) and (b) do not apply.  See 38 C.F.R. § 
3.344(c).

Private treatment records from Dr. R. Ricchiuti, dated 
October 1997 to February 2006, show that the veteran 
underwent a radical prostatectomy in November 2003.  In a 
December 2003 treatment note, Dr. Ricchiuti noted that he was 
doing well and had urinary incontinence, but was using 
significantly fewer absorbency pads.  Later that month, he 
noted that the veteran's continence was good.  In January 
2004, he observed that the veteran continued to have minor 
amounts of  leakage and was wearing a small pad.  In March 
2004, the veteran was totally continent.  In April 2004, he 
was found to be continent for the most part with occasional 
stress incontinence.  It was also noted that he did not wear 
any pads.  In November 2004, Dr. Ricchiuti noted that 
although the veteran continued to have stress incontinence, 
he stated that he was "pleased with him from a prostate 
cancer status...."  (See treatment note, November 3, 2004.)  
The veteran did not return to Dr. Ricchiuti until May 2005, 
at which time he was noted to have some erectile dysfunction 
and incontinence.  A catheter passed into his bladder 
revealed minimal residual urine.  In August 2005, it was 
noted that he still had incontinence, but did not wear any 
pads.  In February 2006, it was noted that he was voiding 
with some difficulty, but for the most part, was not having 
any significant urological symptoms.

The record shows that the veteran first sought treatment at 
the VAMC in August 2004, at which time he said that he wanted 
to "establish himself for benefits" for the residuals of 
his prostatectomy.  (See VAMC treatment record, August 4, 
2004.)  Although he noted that he previously had prostate 
cancer, he specifically indicated that he had no acute 
problem at that time.  A review of his systems revealed 
urinary incontinence and a recurrent hernia.  He denied 
having any other conditions or abnormalities.  An October 
2004 treatment record indicated that there was no evidence of 
the recurrence of prostate cancer at that time, and that his 
prostate specific antigen (PSA) levels (used to determine the 
presence of prostate cancer) were less than 0.1 ng/mL, 
indicating normal findings.  In January 2005, during an 
electrocardiogram, the veteran stated that he felt well.  In 
February, he called the VAMC to obtain medical test results, 
but said that he had no medical complaints.  A March 2005 
treatment record notes that the veteran had a history of 
prostate cancer with an undetectable PSA level in January 
2005.  In August 2005, he was seen at the VAMC with 
complaints of active prostate cancer.  In December 2005, he 
was seen for complaints of stress incontinence while lifting 
objects at work, and a hernia.  A genitourinary examination 
revealed incontinence from a prostatectomy, but there was no 
indication of the recurrence or metastasis of prostate 
cancer.

In October 2004, the veteran underwent a VA genitourinary 
examination.  He told the examiner that his urinary frequency 
was as often as hourly, with occasional dysuria (pain).  He 
reported having incontinence requiring the use of one to two 
pads per day, but used more while working due to stress 
incontinence from lifting.  He denied having any 
hospitalizations for urinary tract disease.  Upon physical 
examination, he was found to have a history of kidney stones 
and complete erectile dysfunction.  His PSA was less than 0.1 
ng/mL.  All other systems indicated normal findings.  The 
examiner noted that the veteran's last treatment for any 
malignancy was his radical prostatectomy in November 2003.  
She concluded that the veteran had a history of radical 
prostatectomy in 2003, with current urinary incontinence 
requiring two pads per day, but found no signs of prostate 
cancer recurrence or metastasis. 

In December 2004, the veteran submitted a letter from Dr. 
Ricchiuti, which stated that he had undergone a radical 
prostatectomy in November 2003 and had since been impotent.  
(See letter, December 3, 2004.)                                              

In July 2006, the veteran testified at an RO hearing before a 
DRO.  He stated that he wore pads and sometimes had to change 
then as much as five or six times per day.   He also said 
that he had to void every half hour, which he claimed was 
partially responsible for his no longer being able to work.  
He said that since he stopped working, he changed pads less 
often.  He noted that he had not brought any pads to the 
hearing, as he said he had put on a new pad just before 
leaving home.  He testified that at night, he voided every 
hour and had a small amount of leakage if he did not reach 
the bathroom in time.  With regard to his medical treatment, 
he stated that he was only required to see his physician on 
an annual basis for blood work, and had last seen him in 
February 2006.   

In February 2007, the veteran submitted Social Security 
Administration (SSA) records showing that he had been 
adjudged disabled and was no longer working.  However, 
despite his claim during the hearing of being disabled due to 
urinary incontinence and frequency disorders, the SSA 
documents showed that he was found disabled as a result of 
musculoskeletal disorders, as well as dysthymic and post-
traumatic stress disorder.  There was no indication that his 
disability was related to, or the result of the residuals of 
his prostatectomy.

After reviewing the complete evidence of record, the Board 
finds that the RO's decision to reduce the veteran's 
disability evaluation for residuals of prostate cancer with 
erectile dysfunction from 100 percent to 40 percent, 
effective July 1, 2005, was proper.  This evidence clearly 
establishes that following his prostatectomy in October 2003, 
the veteran had no active prostate cancer, no active prostate 
cancer treatment, and no local metastasis or recurrence of 
prostate cancer, but only residuals involving urinary 
incontinence.

For example, the medical evidence shows that following the 
veteran's November 2003 prostatectomy, there was no local 
recurrence or metastasis of prostate cancer.  In October 
2004, during the VA genitourinary examination, his PSA levels 
were measured at less than 0.1ng/mL, indicating normal 
findings; the VA examiner found no signs of the recurrence of 
prostate cancer.  During an examination in November 2004, his 
physician, Dr. Ricchiuti, noted that while the veteran 
continued to have some stress incontinence, there was no 
indication of prostate cancer, and said that he was pleased 
with his progress.  A subsequent measurement in January 2005 
revealed undetectable PSA levels.

With regard to the veteran's urinary dysfunction, Dr. 
Ricchiuti's treatment records show that in January 2004, he 
had good continence with only minor amounts of leakage.  In 
March 2004, four months after his radical prostatectomy, he 
was totally continent.  In April 2004, he only had occasional 
stress incontinence, and was no longer wearing pads.  During 
the October 2004 VA genitourinary examination, he told the 
examiner that he changed pads one to two times per day, and 
urinated as often as every 30 minutes during the day, and 
every hour at night.  However, medical records show that by 
August 2005, he was no longer wearing pads at all.  As 
previously stated, DC 7528 regarding dysfunction of the 
genitourinary system states that a urinary frequency disorder 
with daytime voiding intervals of less than one hour, or 
awakening to void five or more times per night, is rated at a 
maximum 40 percent disabling.  Although he testified during 
the RO hearing in July 2006 that he changed pads five to six 
times per day, the Board finds the reports offered directly 
to health care providers to be more credible as to the 
frequency of use than those offered directly to the RO in 
support of his claim during the personal hearing.  Based on 
the history and clinical findings noted on examination, the 
Board concludes that the residuals of prostate cancer are not 
manifested by the need to wear absorbent materials that must 
be used more than four times a day.  For this reason, as well 
as the absence of any evidence suggesting that he uses an 
appliance, wears, or has a renal dysfunction, the Board 
concludes that the 40 percent disability rating is proper; 
the veteran does not meet the criteria for a higher 60 
percent disability rating.  

The Board is aware that the veteran's residuals of prostate 
cancer include impotence, and that such disability is not 
contemplated by the rating criteria applicable to voiding 
dysfunction.  In this regard, the Board notes that erectile 
dysfunction is not listed in the Rating Schedule; however, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.  As such, the veteran's impotence would 
most appropriately be rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008), which provides for a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  As the veteran's disability in this case is 
manifested by impotency without visible deformity of the 
penis, a compensable rating is not warranted under that code.   

The Board notes in passing that, in recognition of the 
veteran's erectile dysfunction, he was awarded special 
monthly compensation based on loss of use of a creative organ 
by the RO.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the ratings schedule; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  For this reason, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the veteran report during a recent VA 
mental disorders examination that his frequent voiding made 
it difficult to work, and that his bosses became irritated 
over this.  However, it appears that he was physical able to 
continue working full-time, and eventually left due to the 
emotional difficulties he experienced as a consequence of his 
residuals, rather than physical limitation.  In this regard, 
the Board notes that the veteran has recently been awarded 
service connection for a mood disorder secondary to his 
residuals of prostate cancer.  A separate disability was 
assigned for that award and the matter is not currently on 
appeal; thus, the degree to which his mood disorder may or 
may not result in marked interference with employment is not 
a matter under the Board's jurisdiction.  Furthermore, 
although the veteran has been awarded disability benefits 
from SSA based on a finding that he is unable to work, 
neither the veteran's voiding dysfunction nor impotence are 
noted to be one of the disabilities that render him unable to 
perform basic work activities.  The Board is cognizant that a 
dysthymic disorder is listed; however, as noted, service 
connection has separately been established for a mood 
disorder, and the matter of the appropriate rating for that 
disability is not on appeal.

In summary, as the evidence of record shows that the veteran 
is not under current treatment for prostate cancer, that he 
has no local metastasis or recurrence of prostate cancer, and 
that his disability is manifested by voiding dysfunction 
requiring the changing of pads no more than two to four times 
a day, the previously assigned 100 percent disability 
evaluation is no longer supported, and reduction of the 
disability evaluation from 100 percent to 40 percent was 
proper.  The evidence also establishes that the procedural 
requirements specified in DC 7528 and 38 C.F.R. § 3.105 were 
followed.  

As the evidence is not in equipoise regarding a higher 
disability rating, the statutory provisions regarding 
resolution of reasonable doubt under 38 U.S.C.A. § 5107(b) 
are not applicable.  See also Brown v. Brown, 5 Vet. App. 
413, 420 (1993). 
  



ORDER

Entitlement to restoration of a 100 percent disability rating 
for residuals of prostate cancer with erectile dysfunction is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


